Citation Nr: 1441325	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  09-31 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for right shoulder acromioplasty with distal clavicle resection (right shoulder disability). 

2.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1967 to August 1969 and from December 1973 to November 1998, which included service in the Republic of Vietnam and the Persian Gulf.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in December 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's file.

In April 2012, the Board remanded the claim for increase for the right shoulder for additional development.  The Board's directive, pertaining to neurological impairment, was not completed and to this extent, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet App 268 (1998).

The claim for increase for the right shoulder disability on the basis of neurological impairment and the TDIU claim are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

For the entire appeal period, the right shoulder disability is manifested by limitation of motion of the arm at shoulder level (90 degrees), but not midway between the side and shoulder level (45 degrees).





CONCLUSION OF LAW

For the entire appeal period, the criteria for a disability rating higher than 20 percent for right shoulder acromioplasty with distal clavicle resection on the basis of limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107(b)(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  


See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter dated in July 2008.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment); and of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records, VA records and private medical records. 

The Veteran was afforded VA examinations in August 2008 and in May 2012.  As examination reports are based on review of the Veteran's history and described the disability in sufficient detail so that the Board's review is a fully informed one, the examinations are adequate to decide the claim.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). 



The neurologic component of the right shoulder disability is remanded for further development and is not reviewed in this decision.  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts is required to comply with the duty to assist.

REASONS AND BASES FOR FINDING AND CONCLUSION

Principles for Rating Disabilities

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  
Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If there is a question of which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 






Rating a Disability of the Musculoskeletal System

In rating a disability of the musculoskeletal system, the following factors are considered.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; DeLuca v. Brown, 38 Vet. App. 202, 206 -07 (1995).

With respect to joints, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45; DeLuca at 206-07.

Also with arthritis or periarticular pathology, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Rating Criteria for a Shoulder Disability 

The Veteran is right-handed, and the right upper extremity, including the shoulder, is the "dominant" or "major" extremity.  The arm at shoulder is 90 degrees.  38 C.F.R. § 4.71, Plate I. Limitation of motion of the arm is measured by flexion or abduction.

The service-connected right shoulder acromioplasty with distal resection of the clavicle is rated 20 percent under Diagnostic Code 5201, which equates to  limitation of the arm at shoulder level or to 90 degrees.  




Under Diagnostic Code 5201, the criterion for the next higher, 30 percent rating, for the major extremity, is limitation of motion of the arm midway between side and shoulder level or to 45 degrees.  

Evidence 

On VA examination in August 2008, on testing range of motion of the right shoulder, flexion was to 100 degrees, abduction was to 90 degrees, external rotation was to 70 degrees, and internal rotation was to 70 degrees.  After repetitive testing, the additional limitation was zero degrees.

In January 2012, the Veteran testified that his right shoulder disability had worsened since he was last examined by VA in August 2008.  He stated that he lost a significant amount of function and strength in his right arm and that he had trouble picking up things because of shoulder pain, for which he had been prescribed OxyContin.

On VA examination in May 2012, on testing range of motion of the right shoulder, flexion was to 90 degrees with pain at 85 degrees, abduction was to 85 degrees with pain at 80 degrees, external rotation was to 50 degrees, and internal rotation was to 70 degrees.  The results were the same with repetitive testing.  The VA examiner reported that the following factors contributed to functional loss: less movement than normal, weakened movement, excess fatigability, and pain on movement.  There was no ankylosis of the shoulder joint.  And no history of recurrent dislocation.  There was no malunion, nonunion, or dislocation of the clavicle or scapula.  The VA examiner stated that the disability was worse that it was in 2008 due to less movement and painful motion. 





Analysis 

During the appeal period, limitation of flexion of the right shoulder either to 100 degrees or to 90 degrees with pain at 85 degrees does not more nearly approximate or equate to limitation of the arm midway between the side and shoulder level or to 45 degrees under Diagnostic Code 5201, considering functional loss due to pain, weakness, or painful movement under 38 C.F.R. §§ 4.40, 4.45 and repetitive use.

During the appeal period, limitation of abduction of the right shoulder either to 90 degrees or to 85 degrees with pain at 80 degrees does not more nearly approximate or equate to limitation of the arm midway between the side and shoulder level or to 45 degrees under Diagnostic Code 5201, considering functional loss due to pain, weakness, or painful movement under 38 C.F.R. §§ 4.40, 4.45 and repetitive use. 

While the Veteran has consistently described shoulder pain and the VA examiner stated that the disability was worse since the Veteran was last examined by VA in 2008, the pain does not raise to the level of the criterion for a 30 percent rating for limitation of motion of the arm to midway between the side and shoulder level or to 45 degrees.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40). 

As for other potentially applicable Diagnostic Codes, there is no evidence of ankylosis of the scapulohumeral articulation under Diagnostic Code 5200, impairment of the humerus with fibrous union or recurrent dislocation at the scapulohumeral joint under Diagnostic Code 5202, or impairment of the clavicle or scapula with dislocation, nonunion or malunion under Diagnostic Code 5203. 

For the reasons articulate the Board concludes that that the preponderance of the evidence is against the claim for a rating higher than 20 percent for the right shoulder disability under Diagnostic Code 7319 or other Diagnostic Code at any time during the appeal period.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  


Extraschedular Consideration

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether a claim should be referred to the Director of VA's Compensation Service. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for a service-connected disability are inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria for the right shoulder disability reasonably describe the disability level and the Veteran's symptomatology, including pain, functional loss, and limitation of motion.  In other words, the Veteran does not experience any symptomatology not already encompassed by the Rating Schedule.  Therefore, referral for extraschedular consideration for any of the claims is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

A rating higher than 20 percent for right shoulder acromioplasty with distal clavicle resection is denied.



REMAND

In January 2012, the Veteran complained of neurologic problems due to his right shoulder disability in addition to limitation of motion.  He stated that he experienced numbness and tingling, radiating from the right shoulder to his fingers.

In its remand in April 2012, the Board directed that the Veteran be afforded a VA examination to determine the current severity of the right shoulder disability including any neurologic abnormality.  While the VA examiner in May 2012 noted the Veteran's neurological complaints, there was no neurologic assessment by the VA examiner.  Therefore, in order to ensure compliance with the Board's remand, further development is needed. See Stegall.

On the TDIU claim, in January 2014, the Veteran filed a timely notice of disagreement with the rating decision by the RO in May 2013, denying the claim.    As the RO has not yet issued a statement of the case, the Board is compelled to remand the claim to the RO for the issuance of a statement of the case. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a VA examiner, who has not previously evaluated the Veteran, to determine whether the Veteran has any neurological abnormality of the right shoulder due to the service-connected right shoulder disability.

The VA examiner is asked to characterize any neurological impairment as either neuritis or neuralgia and to identify the affected nerve.




2.  Finally, furnish the Veteran and his representative a statement of the case on the TDIU claim.  In order to perfect an appeal, the Veteran must still timely file a substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


